Citation Nr: 0525127	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-15 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to the service-connected 
left leg phlebitic syndrome and left peroneal palsy.

2.  Entitlement to service connection for a left ankle 
disorder (claimed as arthritis of the left ankle), to include 
as secondary to the service-connected left leg phlebitic 
syndrome and left peroneal palsy.

3.  Entitlement to service connection for residuals of a 
right hand injury.

4.  Entitlement to a rating in excess of 30 percent, prior to 
February 21, 2001, for post-traumatic stress disorder.  

5.  Entitlement to increased ratings for left lower post 
phlebitic syndrome and left peroneal palsy, each currently 
evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1971 and from June 1971 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which denied the benefits sought on 
appeal.  The claims have been properly characterized as they 
appear on the cover page of the instant decision.

In June 2005, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of the testimony is in the 
claims file.

The Board notes that in a February 2000 rating decision, the 
RO awarded service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating effective 
October 1998.  In his July 2000 notice of disagreement (NOD), 
the veteran disagreed with the initial 30 percent rating 
assigned for PTSD.  In March 2004, the RO increased the 
veteran's disability rating to 100 percent effective February 
2001.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status.  

The Board also notes that in a December 2000 rating decision, 
the RO continued 20 percent disabling ratings for left lower 
post phlebitic syndrome and left peroneal palsy.  In a 
January 2001 statement, the veteran's authorized 
representative indicated that the veteran contacted their 
office expressing disagreement with VA rating action dated 
"December 30, 1999."  They further indicated that the 
veteran maintained that his condition had increased in 
severity so as to require the use of a walking cane and a 
left shoe lift.  The representative requested the furnishing 
of a statement of the case (SOC).  While the representative 
cited the incorrect date, the Board finds that the veteran 
filed a timely NOD with respect to the December 2000 rating 
decision. 38 C.F.R. § 20.302.  However, an SOC was not 
issued.

The Board has jurisdiction over these issues, pending the 
issuance of SOCs to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The appeals relative to an initial 
disability rating in excess of 30 percent for PTSD and in 
excess of 20 percent disabling for left lower post phlebitic 
syndrome and left peroneal palsy, are addressed in the remand 
portion of the instant decision.  The appeals are remanded to 
the RO via the Veterans Benefits Administration, Appeals 
Management Center, (VBA AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Osteoarthritis of the left patellofemoral joint is shown 
as likely as not to be the result of service-connected left 
leg phlebitic syndrome and left peroneal palsy.

3.  A left ankle disorder manifested by weakness of 
dorsiflexion and pain is shown as likely as not to be the 
result of service-connected left leg phlebitic syndrome and 
left peroneal palsy.

4.  There is no competent medical evidence to show that the 
veteran has a current right hand disorder that is 
etiologically related to an injury sustained during service 
or otherwise related to his period of active military 
service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
osteoarthritis of the left patellofemoral joint is the 
proximate result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).

2.  By extending the benefit of the doubt to the veteran, a 
left ankle disorder manifested by weakness of dorsiflexion 
and pain is the proximate result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

3.  A right hand disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, with respect to the claims of 
entitlement to service connection for arthritis of the left 
knee and a left ankle disorder, the Board is satisfied that 
all necessary development has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefits sought on appeal by the veteran.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  

With regard to the claim of entitlement to service connection 
for a right hand injury, the RO provided the veteran with 
notice of the VCAA in October 2003, after the 
initial decision on the claim in November 2001.  While the 
timing does not specifically comply with the requirement of 
the notice as set forth in Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Though notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the October 2003 letter, 
in conjunction with the November 2001 rating decision and 
June 2003 SOC, notified the veteran of the reasons and bases 
for the continued denial of his claim, and thus, sufficiently 
notified him of the evidence necessary to substantiate the 
claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id. at 129.  The Board further notes that in November 2003, 
the RO notified the veteran that he had until October 2004 to 
submit any evidence and/or information as requested in their 
October 2003 VCAA letter.  The present adjudication of the 
appeal will not result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The RO specifically informed the veteran in the October 2003 
letter as to what kinds of evidence was needed to 
substantiate the claim of entitlement to service connection 
for a right hand injury.  The veteran was informed that 
evidence towards substantiating his claim would be (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Also in the October 2003 letter, the 
veteran was advised as to what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been satisfied in 
this case, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

Relevant to its obligation to assist a claimant, VA has made 
reasonable efforts to identify and obtain relevant records in 
support of the veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  Specifically, the RO obtained and associated with 
the claims file all evidence the veteran identified as being 
pertinent to his claim, including service medical and 
personnel records, VA outpatient treatment records, and 
reports of VA examination.  Further, the veteran participated 
in a Decision Review Officer conference in March 2003.  He 
also was furnished an opportunity to present testimony before 
the undersigned in June 2005.  The hearing transcript has 
been associated with the claims folder.

The Board notes that VA did not conduct medical inquiry in 
the form of a VA examination in an effort to substantiate the 
service connection claim relevant to the right hand, and that 
further development in this respect is not necessary for the 
reason that follows.  Under the VCAA, an examination is 
necessary to make a decision on a claim, if the evidence of 
record contains the following:  (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability, and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran has not furnished one 
or more of the following:  medical evidence of current 
disability, competent evidence of persistent or recurrent 
symptoms of disability since his discharge from active 
service, and competent medical evidence showing that his 
current disability may be related to service or injury 
therein.  As will be discussed herein below, there is no 
service medical evidence of an injury to the right hand and 
no competent evidence of a current right hand disorder.

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his claim.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
Board's judgment, further delay of this case to obtain an 
examination and etiological opinion would be pointless, 
because the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

III.  Analysis

A.  Left Knee and Left Ankle

The veteran contends that he is entitled to service 
connection for arthritis of the left knee and a left ankle 
disorder.  Specifically, he asserts that the disabilities of 
the left knee and ankle are the result of his service-
connected left leg phlebitic syndrome and left peroneal 
palsy.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise and the appeal as 
to these issues will be granted.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In this matter, the veteran's service medical records reveal 
he sustained a 38-caliber gunshot wound to the left thigh 
while attempting to subdue a pack of wild dogs.  The bullet 
entered the anterior medial aspect of the left thigh and 
exited through the posterior aspect of the left calf.  He 
sustained traumatic disruption of the left femoral artery and 
a laceration of the medial portion of the deep left formal 
vein.  He underwent a reversed saphenous vein graph 
reconstruction of the divided left femoral artery.  He 
subsequently developed and underwent further surgery for a 
left femoral embolectomy and left calf fasciotomy.  Post-
operatively, the doctors noted residual left peroneal nerve 
and muscle dysfunction.

Since his discharge from active military service, the veteran 
has sought treatment for peroneal nerve palsy with sensory 
defect and post-phlebitic limb syndrome.  He has complained 
of left lower extremity cramping, calf pain, knee pain, heel 
pain, and swelling.   Upon VA examination in September 2000, 
the veteran was diagnosed with:  traumatic neuropathy of the 
left femoral and left sciatic nerves; weakness of the left 
quadriceps, hamstrings, anterior tibialis, extensor hallucis 
longue, gastrocnemius, and intrinsic foot muscles; and 
sensory loss in the distribution of the femoral sensory and 
sciatic nerves.

In August 2001, the veteran was afforded a VA orthopedic 
examination.  The examiner indicated the veteran had 
persistent left knee and ankle pain, with no diagnoses 
established.  However, left ankle pain and stiffness were 
deemed likely secondary to the peroneal nerve palsy secondary 
to his gunshot wound. 

VA outpatient treatment records dated in May 2001 indicate 
the veteran presented with subjective complaints of left knee 
pain and giving out.  The treatment provider noted the 
veteran's past medical history was significant for 
neurovascular damage secondary to the gunshot wound, which 
had left the veteran with weakness in the left lower 
extremity.  The veteran was diagnosed with probable 
patellofemoral syndrome and possible patellofemoral 
arthritis. 

An entry dated in May 2003 shows that the veteran was 
diagnosed with early degenerative joint disease of the 
patellofemoral joint.  There was also weakness of 
dorsiflexion of the left ankle opined to be secondary to the 
nerve injury.  Outpatient treatment notes dated in February 
2004 notes the veteran was diagnosed with subluxing of the 
fifth metatarsal cuboid joint, status post femoral nerve 
severance, and rule out sural nerve entrapment/neuropathy 
secondary to the 1972 service injury.  A June 2004 treatment 
note further reveals that X-rays showed osteoarthritis of the 
patellofemoral joint of the left knee.  The Chief of 
Orthopedics and an Orthopedic resident opined that the 
development of arthritis was "very likely secondary to nerve 
injury sustained from gunshot wound."

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claims.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
While there were no diagnoses with respect to the left knee 
or ankle upon VA examination in August 2001 other than pain 
and weakness, the current medical evidence, as previously 
discussed, indicates that osteoarthritis of the left knee and 
weakness of dorsiflexion of the left ankle, are proximately 
due to, or the result of the service-connected left leg 
phlebitic syndrome and left peroneal palsy.  38 C.F.R. 
§ 3.310.    

Based on the foregoing, the claims are granted.

B.  Right Hand

The veteran contends that he is entitled to service 
connection for residuals of a right hand injury.  
Specifically, he asserts that he was involved in a roll-over 
jeep accident in service, which resulted in an injury to his 
right hand.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment with respect to 
an injury of the right hand.  While an entry dated in May 
1968 notes the veteran was in an automobile accident off 
base, the examiner simply noted multiple abrasions of the 
bilateral arms and forearms.  A Phisohix wash was done and 
Bacitracin was applied.  There were no follow-up treatments. 
Reports of medical examination dated in December 1970 and 
January 1976 were negative for diagnoses of a right hand 
disorder.  Despite an indication by the veteran on a January 
1974 Report of Medical History that his right hand was 
immobile for several weeks after the 1968 jeep accident, the 
corresponding Report of Medical Examination in January 1974 
was devoid of any finding or diagnosis of a right hand 
disorder.  Likewise, his January 1976 separation physical 
examination was devoid of any finding or diagnosis of a right 
hand disorder.

Even assuming the veteran sustained an undocumented injury to 
his right hand, the mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  As noted above, the veteran's 
service medical records are devoid of any diagnoses of a 
right hand disorder.  Thus, the required combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time 
has not been met. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  In this case, the 
first complaints with respect to the veteran's right hand are 
contained in VA outpatient treatment records dated in August 
2000, some 24 years after the veteran's separation from 
service in May 1976.  At the time, VA evaluators noted that 
the veteran complained of "some kind of cramping in the 
right hand, especially the thump (sic)," but there was no 
diagnosis of a right hand disorder.  In September 2000, a 
right hand examination showed that the thumb was freely 
moveable and that there were no signs of tendonitis.
 
With regard to the 24 year evidentiary gap in this case 
between active service and the earliest medical evidence of 
right hand symptomatology, the Board notes that the absence 
of evidence constitutes negative evidence against the claim 
because it tends to disprove the veteran's allegations of 
having incurred a right hand disorder as the result of an 
active duty injury that, in turn, resulted in a chronic right 
hand disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In other words, the 
lack of any objective evidence of a right hand disorder 
between the veteran's period of active duty and the initial 
complaints of right hand cramping in 2000 is itself evidence, 
which tends to show that a right hand disorder did not have 
its onset in service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence, 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Moreover, there is no evidence of record to substantiate the 
critical first component of the Gutierrez inquiry, as 
enumerated above.  The veteran has not submitted evidence, 
nor does the record reflect, a current right hand disorder, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

While the veteran contends he has a right hand disorder 
present since his separation from active service and related 
to an in-service jeep accident, he, as a layperson, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
residuals of a right hand disorder.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for osteoarthritis of the 
left patellofemoral joint, claimed as secondary to the 
service-connected left leg phlebitic syndrome and left 
peroneal palsy, is granted.

Entitlement to service connection for a left ankle disorder 
manifested by weakness of dorsiflexion and pain, claimed as 
secondary to the service-connected left leg phlebitic 
syndrome and left peroneal palsy, is granted.

Entitlement to service connection for residuals of a right 
hand injury is denied.


REMAND

As noted in the Introduction, in a February 2000 rating 
decision, the RO awarded service connection for PTSD and 
assigned a 30 percent rating effective October 1998.   The 
veteran filed a timely NOD in July 2000.  The veteran 
disagreed with the initial 30 percent rating assigned for his 
service-connected PTSD.  In March 2004, the RO awarded 
increased the veteran's disability rating to 100 percent 
effective February 2001.  

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB, 
supra.   The veteran has not withdrawn his claim for an 
initial rating in excess of 30 percent disabling for PTSD and 
as such, it remains in appellate status.  

In a December 2000 rating decision, the RO continued 20 
percent disabling ratings for left lower post phlebitic 
syndrome and left peroneal palsy.  In a January 2001 
statement, the veteran's authorized representative indicated 
that the veteran contacted their office expressing 
disagreement with VA rating action dated "December 30, 
1999."  They further indicated that the veteran maintained 
that his condition had increased in severity so as to require 
the use of a walking cane and a left shoe lift.  The 
representative requested the furnishing of an SOC.  While the 
representative cited the incorrect date, the Board finds that 
the veteran filed a timely NOD with respect to the December 
2000 rating decision.  38 C.F.R. § 20.302.  However, an SOC 
was not issued.

The RO failed to issue SOCs with respect to the 
aforementioned claims.  Thus, the Board is required to remand 
these issues to the RO for issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

VBA AMC should issue an SOC concerning 
the issues of entitlement to a rating in 
excess of 30 percent, prior to February 
21, 2001, for PTSD and to ratings in 
excess of 20 percent each for left lower 
post phlebitic syndrome and left peroneal 
palsy.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issues should these claims be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


